MARSHALL, C. J.
1. The preliminary requirements for the issuance of a search warrant for the seizure of intoxicating liquors or property designed for the manufacture of intoxicating liquors are defined in Section 13483, General Code, and Section 4594, General Code, and a warrant may lawfully be issued upon filing an affidavit with a magistrate particularly describing the house or place to be searched, the person to be seized and the things to be searched for and the alleging substantially the offense in relation hereto and that affiant believes and has good cause to believe that such things are there concealed, without any supporting testimony of the truth of such affidavit and without any finding or probable cause on the part of the magistrate.
2. Upon the filing of such affidavit with a magistrate or with the clerk of any court having a lawful clerk, such search warrant shall issue as a matter of right and the issuance of such search warrant is a ministerial act.
3. Section 13483, General Code, and Section 4594, General Code, in so far as the latter section relates to the issuance of search warrants, are authorized by Section 2 of Article XVIII of the Federal Constitution, and by Section 9 of Article XV of the Ohio Constitution and are not in conflict with Section 14 of Article I of the Ohio Bill of Rights.
4. In prosecutions for violations of the prohibition laws of Ohio, where the charge involves unlawful possession of intoxicating liquors, a seizure of any contraband property by an officer whether the seizure has been made under process unlawfully procured or without any process will not void the seizure nor authorize an order by a magistrate for a return of such contraband to the person from whose possession the same was taken, unless the seizure was made in a bona fide private dwelling.
5. In such case all such contraband so seized is admissible in evidence upon the part of the state and collateral inquiry for the purpose of determining its competency may not be made into the manner of its seizure.
6. The admission of such evidence does not constitute a violation of Section 10 of Article I of the Ohio Bill of Rights which prohibits compelling any person in any criminal case to be a witness against himself.
Judgments affirmed.
Hough, Wanamaker, Robinson, Jones, Matthias and Clark, JJ., concur.